Fourth Court of Appeals
                                San Antonio, Texas
                                      February 8, 2019

                                    No. 04-18-00111-CV

                       IN THE INTEREST OF N.M.B., A CHILD,

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI05268
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The panel has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court